Motion to dismiss appeal granted, with $10 costs, unless the appellants procure the record on appeal and appellants’ points to be served and filed on or before February 4, 1960, with notice of argument for February 16, 1960, said appeal to be argued or submitted when reached, with leave, however, to the appellants to apply for a further enlargement of time to perfect their appeal if necessitated by the determination of the Court of Appeals on a motion made by the appellants for permission to appeal from an order of this court entered on July 15, 1959. Concur — Botein, P. J., Breitel, Rabin, M. M. Frank and Yalente, JJ.